PER CURIAM:
Milton Townsend and Bruce E. Kenney appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Townsend v. Baskerville, No. CA-03-549-3 (E.D.Va. Sept. 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.